UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7834



MARLON CANADY,

                                              Plaintiff - Appellant,

          versus


MICHAEL POWERS, Captain,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-05-616-REP)


Submitted: February 16, 2006              Decided: February 23, 2006



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marlon Canady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marlon   Canady    appeals     the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to comply with the court’s previous order to complete

and return a form entitled “Consent to Collection of Fees.”                We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.        See Canady v. Powers, No. CA-05-616-REP

(E.D. Va. Nov. 3, 2005).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                   - 2 -